In an action to recover damages, inter alia, for breach of contract, the defendants appeal, as limited by their brief, from (1) so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered September 18, 1992, as directed the defendants to produce their financial statements from 1986 on, and (2) so much of an order of the same court, entered December 17, 1992, as granted the plaintiff’s motion for summary judgment.
Ordered that the appeal from the order entered September 18, 1992, is dismissed as academic in light of our determination of the appeal from the order entered December 17, 1992; and it is further,
*530Ordered that the order entered December 17, 1992, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
We agree with the Supreme Court that the plaintiff presented prima facie entitlement to summary judgment. Since in opposition to the motion for summary judgment the defendants failed to submit evidentiary proof sufficient to raise a triable issue of fact, the court correctly awarded summary judgment to the plaintiff (see, Zuckerman v City of New York, 49 NY2d 557). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.